Citation Nr: 0813631	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  92-53 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to separate 10 percent disability ratings for 
tinnitus disability.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right radius with post-traumatic changes of 
the right elbow, currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1965.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The case has been before the 
Board on numerous prior occasions.  The complex procedural 
history of the case is set forth in detail in an April 2001 
Board remand.  Subsequent to the April 2001 Board remand, the 
Board remanded the case again in March 2003, October 2003, 
and November 2005.  

Subsequent to the November 2005 Remand, a July 2006 rating 
decision assigned a 30 percent disability rating to service-
connected residuals of a fracture of the right radius with 
post-traumatic changes of the right elbow, effective May 2, 
2006.  The issue, however, remains in appellate status as the 
maximum schedular rating has not been assigned, and the 
increased rating has not been assigned during the entire 
appeal period.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The current single 10 percent evaluation assigned to 
tinnitus disability is the maximum evaluation under VA rating 
criteria. 

2.  For the entire appeal period, the veteran's residuals of 
a fracture of the right radius with post-traumatic changes of 
the right elbow, have been manifested by impairment of radius 
with marked deformity, with no loss of bone substance, and 
without flexion limited to 55 degrees, or extension limited 
to 100 degrees.  

3.  The veteran's service-connected residuals, right elbow, 
right radius fracture with posttraumatic changes; right 
shoulder traumatic arthritis; right wrist navicular fracture; 
left femur fracture; tinnitus; left elbow avulsion fracture 
with scar; scar of ulna associated with right elbow, right 
radius fracture with posttraumatic changes; right ear 
defective hearing; and, osteoarthritis of the left 
patellofemoral joint associated with left femur fracture, do 
not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate 10 
percent disability ratings for the veteran's tinnitus 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for a disability evaluation of 30 percent 
(but no higher) for residuals of a fracture of the right 
radius with post-traumatic changes of the right elbow for the 
entire appeal period, from August 9, 1989, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5212 (2007).

3.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

The veteran has requested a 10 percent evaluation for each 
ear with regard to his service-connected tinnitus disability.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the CAVC erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  No useful purpose would be served by scheduling an 
examination since regardless of examination findings, there 
is no basis under law for separate 10 percent ratings for the 
veteran's tinnitus disability.  

II.  VCAA

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the CAVC continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's increased rating and 
TDIU claims stem from decisions rendered prior to enactment 
of the VCAA.  In November 2002, a VCAA letter was issued with 
regard to both appellate issues.  The VCAA letter notified 
the veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the November 2002 VCAA notice fully 
informed the veteran that he may submit medical evidence as 
well as lay observations and employer statements in support 
of his claim.  The veteran's appeal has been in appellate 
status for over a decade, and has been remanded multiple 
times to ensure proper VCAA notice, and to comply with duty 
to assist requirements.  Although not presently represented, 
during the course of the appeal the veteran was previously 
represented by a private attorney who submitted multiple 
statements on behalf of the veteran pertaining to the effects 
his disabilities have on his employment and daily activities.  
Such representative would have actual knowledge of the 
information necessary to substantiate the veteran's claim.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   

In August 2006, the veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard, supra.   With 
regard to the claim for an increased disability rating for 
his service-connected right elbow disability, the Board has 
determined that an increased rating is warranted for the 
entire period of the appeal.  Therefore, any notice 
deficiency constitutes harmless error (see Bernard, supra), 
as section 5103(a) notice provisions have been satisfied, and 
if the veteran so chooses, he will have an opportunity to 
initiate the appellate process again should he disagree with 
the effective date assigned to the award.  Then, more 
detailed obligations arise, the requirements of which are set 
forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. 
at 489.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains post-
service medical records and personal testimony pertaining to 
the elbow, and his claim for a TDIU.  There is no indication 
of relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains multiple examination reports which are 
discussed in detail below.  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

III.  Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

By way of history, service medical records reflect that in 
May 1964, the veteran fell down a shaft sustaining, in 
pertinent part, an open fracture and dislocation of the right 
elbow with a comminuted fracture of the radial head.  Service 
connection is in effect for residuals of fracture of right 
radius with post traumatic changes of right elbow, rated 20 
percent disabling, effective April 8, 1965.  On August 9, 
1989, the veteran filed a claim for an increased disability 
rating.  The RO denied entitlement to an increased rating and 
the appeal ensued.  In a July 2006 rating decision, the RO 
assigned a 30 percent disability rating, effective May 2, 
2006.

A report of VA orthopedic examination, conducted in December 
1989, noted a history of right upper extremity injuries as 
related by the veteran.  Physical examination disclosed scars 
over the elbows, tenderness over the right ulnar and 
posterior right shoulder, a positive Tinel's sign, 
bilaterally, and some limitation of motion of the left elbow.  
The clinical assessments were post-traumatic changes, both 
elbows and right shoulder, probable bilateral ulnar nerve 
entrapment; right elbow arthritis; right shoulder 
subluxation; and a possible labral tear of the right rotator 
cuff.  X-ray examination disclosed an old excision of the 
right radial head, severe degenerative or post-traumatic 
changes of the right elbow, and focal cortical erosions and 
increased medullary lucencies of the right radial head 
suggestive of osteomyelitis.  

A personal hearing on appeal was held at the RO in June 1990.  
The veteran testified as to the frequency and severity of 
symptoms of several service-connected disorders at issue and 
the resulting impairment.  With regard to his right elbow, he 
stated that symptoms of his right elbow disorder were 
increasing in severity; and he cited pain, weakness, muscle 
atrophy, reduced grip strength, and limitation of motion.  

A report of VA examination, conducted in October 1990, cited 
a history of a right scaphoid (navicular) fracture in 1964, 
with subsequent progressive right wrist pain and decreasing 
range of motion.  Physical examination disclosed that right 
wrist flexion was accomplished to 50 degrees, extension to 30 
degrees, radial deviation to 25 degrees, and ulnar deviation 
to 25 degrees.  Motor strength was 5/5 on flexion and 
extension of the right wrist, and right grip strength was 
5/5.  X-ray examination disclosed an old scaphoid fracture, 
now healed, and scapholunate dissociation.  Sclerosis and 
joint space narrowing, consistent with radiocarpal and 
intercarpal osteoarthritis were seen, as well as secondary 
changes from chronic scapholunate dissociation.  X-ray 
examination disclosed post-traumatic changes in the right 
wrist and severe post-traumatic osteoarthritis in the right 
elbow.

An April 1991 letter from P. S. Zaccalini, M.D., a private 
physician, stated, in pertinent part, that he examined the 
veteran and took a history in March 1991.  He cited the 
veteran's complaints of increasing symptoms in both arms and 
wrists since a fall in 1964, including constant pain and 
limitation of motion in the right elbow and wrist, diminished 
right handgrip strength, and intermittent left elbow pain.  
Physical examination of the right elbow disclosed a two-plus 
tenderness in the olecranon, 60 degrees of flexion, extension 
to 30 degrees less than full extension, supination to 45 
degrees, and pronation to 60 degrees.  Strength in the right 
handgrip was approximately one-fourth that of the left 
handgrip.  Range of motion of the left elbow was to 130 
degrees of flexion, 0 degrees on extension, and 90 degrees 
each on supination and pronation.  Examination of the right 
elbow reportedly disclosed a 50 percent limitation in range 
of motion.  X-ray examination of the right elbow disclosed 
severe heterotopic calcification, a healed fracture of the 
ulnar with calcification and status post surgical excision of 
the radial head.  X-ray examination of the left elbow 
disclosed no significant abnormalities.  X-ray studies of the 
right wrist disclosed arthritis of the distal ulna, multiple 
cystic changes in the carpal bones, and an old healed 
fracture of the distal radius.  The pertinent diagnoses 
included multiple trauma, status post fracture, right elbow, 
left elbow, left femur, and right wrist, with residual 
traumatic arthritis preventing motion; disuse osteopenia, 
right wrist; and traumatic radiocarpal arthritis with offset.  
The examining physician expressed the opinion that the 
veteran was unable to use his right major arm for any work 
activities, that he was unable to walk, stand or sit for any 
length of time, and that he was totally disabled for work 
purposes.

A report of VA examination, conducted in August 1991, cited a 
history offered by the veteran of multiple trauma sustained 
in a fall in 1964.  His complaints included increasing pain 
in the right shoulder, elbow, and wrist.  X-ray examination 
of the right shoulder revealed severe degenerative joint 
disease and radial head excision in the right elbow joint.

Another personal hearing on appeal was held at the RO in May 
1992.  The veteran's representative argued that the veteran's 
right elbow condition caused daily pain and rendered it 
impossible for him to continue his previous employment in 
remodeling homes or to participate in tennis, bowling, etc.  
The veteran testified that he was currently employed in 
selling real estate, but experienced certain limitations as a 
consequence of his service-connected disabilities.  He 
indicated that he experienced pain at rest 10 times each 
month, but tried to avoid the frequent use of pain relievers.  

A March 1995 VA outpatient treatment record reflects 
complaints of constant pain and stiffness in the elbow and 
wrist.  He denied use of medication for pain.  Range of 
motion of the elbow was 30 to 105 degrees; supine was to 60 
degrees; and pronation was to 75 degrees.  The elbow was 
nontender to palpation.  An x-ray examination of the elbow 
showed moderate degenerative changes of humero-ulna joint.  
The examiner's impression was post traumatic degenerative 
arthritis right elbow and wrist.  Symptoms of mild to 
moderate degree (consistent with radiographs) and reasonable 
function remained.  

In September 1996, the veteran underwent a private orthopedic 
consultation.  He complained of pain involving the right 
upper extremity with pain and limited function about the 
right elbow and the right wrist.  Examination of the right 
arm revealed that the right wrist had markedly limited range 
of motion.  There was no dorsiflexion of the right wrist and 
palmar flexion was limited to approximately 35 degrees.  
Finger range of motion was within normal limits.  Range of 
motion of the right elbow was 45 to 105 degrees.  There was 
approximately 50 percent limitation of supination; however, 
pronation was close to 100 percent.  An x-ray of the right 
elbow showed severe osteoarthritis in the elbow with surgical 
residual of excision of the radial head.  

In February 1999 the veteran underwent a fee-based 
compensation and pension evaluation.  With regard to his 
right elbow, he complained that it aches all the time.  The 
elbow grinds and grates.  He reported very limited motion.  
He denied any numbness or tingling in the ulnar distribution.  
He reported treating with Advil and Tylenol with Codeine when 
the pain is severe.  He reported employment as a real estate 
operator, primarily dealing with rentals.  He reported being 
unable to bowl, play tennis and perform repetitive lifting 
due to loss of range of motion and arthritis in the right 
elbow and right wrist joints.  On physical examination of the 
right elbow, extension was 0 to 100 degrees; flexion was 0 to 
110 degrees; pronation was to 75 degrees; and, supination was 
to 85 degrees.  There was grating and grinding with 
significant limitation of motion of the right elbow.  There 
was grating and grinding with any movement of the ulnar 
humeral joint.  There was an increased angle of the joint of 
about 15 degrees.  X-ray examination of the right elbow 
revealed extensive, degenerative arthritis of the elbow with 
respect to the ulnar humeral joint.  There was an excised 
radial head.  There was an increased valgus deformity on the 
AP joint of the ulnar in reference to the humeral joint.  
There were two, large, interarticular loose bodies.  The 
examiner diagnosed status post open reduction internal 
fixation dislocation of right elbow with excisional radial 
head and anterior transposition of ulnar nerve with post 
traumatic arthritis, loss of range of motion and forearm 
valgus angulation.  

In September 2001, the veteran underwent a fee-based 
orthopedic evaluation.  With regard to his right upper 
extremity, the veteran complained of continued pain with 
movement and weakness.  He related that he feels he has 
limited motion and no strength on his right side.  He 
reported an unstable elbow joint with grating sounds whenever 
he moves it with intermittent locking.  He is afraid to move 
his arm because of pain and catching causing him to drop 
things.  On physical examination, the examiner noted that the 
results were essentially the same as in the February 1999 
report.  He continued to demonstrate 40 degrees loss of 
extension in his right elbow with range of motion of minus 40 
degrees from full extension of 0 degrees and a 35 degree loss 
of full flexion with flexion at 110 degrees.  He continued to 
have a valgus angulation of the elbow of about 15 degrees due 
to the lack of his radial head.  He continued to have 
crepitation and pain throughout movement of his right elbow 
in all directions.  He continued to have a loss of 15 degrees 
of pronation of his right elbow as well, with pronation at 75 
degrees.  Supination was at 85 degrees.  Range of motion of 
the elbow was also limited by weakness, fatigability, lack of 
endurance and instability throughout the range of motion.  
There was no incoordination on movement of the joint.  The 
examiner explained that with regard to range of motion 
readings, full extension is to 0 degrees and full flexion is 
to 145 degrees.  His extension lacks 40 degrees of going to 0 
degrees; in other words, he has a 40 degree flexion 
contracture lacking complete extension by 40 degrees.  He has 
incomplete flexion in the right elbow as well, lacking 35 
degrees of full flexion; in other words, his range of motion 
is from negative 40 degrees to 110 degrees if one uses 0 to 
145 degrees of full extension and flexion for testing.  In 
relationship to factors of pain, he has pain throughout his 
right upper extremity with a grinding sensation with motion 
secondary to the arthritis of the humeral ulnar joint and the 
lack of a radial head.  He has instability in the elbow with 
strain on the ulnar collateral side of the ligaments due to 
the lack of a femoral head, which was excised.  He has 
weakness, pain, and instability in the right elbow.  His 
forearm has a 15 degree loss of pronation.  He has pain in 
the distal radioulnar joint due to the arthritis in this 
joint.  He has shortening of the radius in this area due to 
loss of the radial head.  X-rays of the elbow revealed severe 
degenerative arthritis of the humeral ulnar joint, intra-
articular loose bodies, lack of a radial head, osteoporosis 
of the bone, and demonstrated osteophytes in the radioulnar 
joint with shortening of the radius.  The x-rays indicated 
significant arthritis in the radiocarpal joint and the 
intercarpal joint with osteoarthritis and cystic changes.  

The examiner opined that the veteran has been unable to 
compete in the job market doing heavy, moderate or even 
mildly heavy activities due to pain and disability secondary 
to his right shoulder, elbow, forearm and hand limitations.  
This has limited him to sedentary occupations which he has 
admirably performed becoming a successful realtor.  The 
examiner noted that he is having problems with that presently 
when he has to use his right upper extremity for repetitive 
lifting or grasping.  He has diminished lifting and pushing 
capability in his right upper extremity.  He cannot lift over 
25 to 30 pounds.  He has problems at times placing his right 
arm in positions socially in toileting activities, with 
reaching into the back seat, picking up suitcases, and 
carrying signs in the performance of his duties.  The 
examiner opined that there is functional impairment due to 
pain as evidenced by limitation of motion of the right 
shoulder, right elbow, and right wrist due significantly to 
the pain.  In addition, there is weakness of the right upper 
extremity due to pain on movement.  He has pain, weakness, 
and fatigability of movements of the right upper extremity, 
however, there is no incoordination noted.  The examiner 
rated the severity as mild to moderate.  There is also 
impairment in the ability to execute skilled movements 
smoothly as result of his service-connected right shoulder, 
elbow, and wrist disabilities.  He has difficulty in skilled 
movements like lifting and carrying more than 25 pounds, 
repetitive movements like twisting, pushing, pulling and 
overhead reaching with the right arm.  

In April 2004, the veteran underwent a fee-based compensation 
and pension examination.  With regard to his right elbow, he 
reported symptoms occur on a constant basis.  He reported 
that he had been recommended bed rest by a physician.  He 
takes a painkiller on an as needed basis.  He reported 
functional impairment resulting from the elbow which he 
described as an inability to move, lift, or carry things.  
General appearance of the right elbow was abnormal.  
Inspection of the right elbow revealed valgus deformity.  
Flexion was 0 to 130 degrees; extension was negative 20 
degrees; supination was 0 to 85 degrees; and, pronation was 0 
to 80 degrees.  Right elbow range of motion was additionally 
affected by pain on flexion of 110 degrees, suppination of 75 
degrees, and pronation of 70 degrees.  Right elbow range of 
motion was not affected by fatigue, weakness, lack of 
endurance, or incoordination.  The examiner stated that for 
the VA established diagnosis of right elbow residual fracture 
with posttraumatic changes, the diagnosis is right elbow 
radial head fracture, status post radial head excision with 
residual pain, loss of range of motion, and valgus deformity, 
and advanced osteoarthritis of ulna hemoral joint.  With 
regard to all of his disabilities, the examiner opined that 
the veteran should avoid activities which require him 
prolonged standing and walking, lifting heavy objects, and 
overhead reaching activity and he should avoid activities 
which require him frequent climbing, stooping, kneeling, or 
crouching.  

In May 2006, the veteran underwent a VA examination.  With 
regard to the right upper extremity, the veteran reported 
chronic pain 24 hours per day.  He reported chronic weakness, 
stiffness and fatigability secondary to pain.  He also 
reported a lack of endurance secondary to the fatigability 
and pain.  He denied swelling, heat or redness, instability, 
giving way, or locking of the right elbow.  He denied the use 
of a brace.  He treats with over-the-counter Aleve.  He 
reported that he was a retired real estate salesman.  He 
denied any recent treatment for right elbow limitations or 
pain.  He reported that pain is worse with elbow flexion or 
extension.  He carries the right elbow in a slightly 
dependent position across his abdomen in order to relieve the 
pain.  If he allows the arm to dangle to the right side it 
causes pain on elbow extension.  He reported that the elbow 
is sensitive to any pressure at the site of the surgery and 
scar.  He demonstrated this by leaning on the right elbow and 
stated that it is that position which causes increased pain.  
When he makes a fist, he reported it hurts his right wrist.  
He pointed to the extensor surface of the wrist.  He is able 
by his own claim to be able to lift a maximum of ten pounds 
with the right arm.  He has difficulty  in pushing or pulling 
while gripping objects secondary to pain and subsequent 
weakness.  On physical examination, right elbow flexion was 
limited to 120 degrees; extension was negative 20 degrees; 
supination was 0 to 80 degrees; and, pronation was 0 to 75 
degrees.  Right elbow range of motion appeared to be 
additionally affected by pain on flexion beyond 115 degrees, 
supination beyond 75 degrees and pronation beyond 65 degrees.  
The range of motion of the right elbow was not affected by 
fatigue, weakness, lack of endurance or incoordination.  
Strength testing indicated marked loss of strength of the 
right forearm flexors.  This was secondary to muscular 
atrophy which is directly related to loss of range of motion 
and pain, both limiting use of the right upper extremity.  A 
March 2005 x-ray examination revealed marked degenerative 
change of right elbow consistent with post-traumatic 
arthritis and osteoarthritic change of radial carpal joint.  
A March 2006 x-ray examination revealed old fracture in the 
proximal ulna and radius with multiple bony fragmentation 
around the elbow joint.  Loose body in the joint could not be 
excluded.  There was also severe joint space narrowing 
consistent with severe post-traumatic osteoarthritis.  There 
was evidence of old fracture in the proximal ulna and radius 
with multiple bony fragmentation around the elbow joint.  
There was no evidence of nonunion of the radius in the lower 
half.  There was no evidence of false movement of the radius.  
There was no evidence of loss of bone substance.  The absence 
of the radial head constituted a marked deformity.  There was 
no evidence of malunion of the radius with bad alignment.  
The examiner diagnosed status post right elbow fracture with 
surgical excision of right radial head; and, chronic residual 
pain associated with severe osteoarthritis of the right elbow 
and loose fragments within the elbow.  

The RO has rated the veteran's right elbow disability under 
the diagnostic criteria for impairment of the radius, 
Diagnostic Code 5212.  Initially, the Board notes that the 
evidence of record reflects that the veteran is right-handed, 
thus his disability is rated as the "major" extremity.  
Under Diagnostic Code 5212, impairment of radius, a 20 
percent disability rating is warranted for nonunion in upper 
half; a 30 percent disability rating is warranted for 
nonunion in lower half, with false movement without loss of 
bone substance or deformity; and, a 40 percent disability 
rating is warranted for nonunion in lower half, with false 
movement with loss of bone substance (1 inch (2.5 cms.) or 
more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5212.

The Board will initially consider whether prior to May 2, 
2006, the veteran is entitled to a disability rating in 
excess of 20 percent for his right elbow disability.  The 
objective findings in the May 2, 2006, VA examination 
provided the basis for the assignment of the 30 percent 
disability rating.  Specifically, the examiner noted a marked 
deformity based on absence of the radial head due to prior 
surgical excision of right radial head.  Upon review of prior 
medical evidence of record, x-ray examinations have revealed 
an old excision of the right radial head, severe degenerative 
or post-traumatic changes of the right elbow, and focal 
cortical erosions and increased medullary lucencies of the 
right radial head suggestive of osteomyelitis.  The February 
1999 VA examiner diagnosed status post open reduction 
internal fixation dislocation of right elbow with excisional 
radial head and anterior transposition of ulnar nerve with 
post traumatic arthritis, loss of range of motion and forearm 
valgus angulation.  The September 2001 examiner noted 
instability of the elbow with strain on the ulnar collateral 
side of the ligaments due to the lack of a femoral head, 
which was excised.  The same examiner also noted that he has 
shortening of the radius in the distal radioulnar joint due 
to loss of the radial head.  In light of such objective 
findings documented throughout the course of the appeal, the 
Board finds that the medical evidence of record supports a 
finding of marked deformity of the radius, thus warranting a 
30 percent disability rating from August 9, 1989, the date of 
receipt of his increased rating claim.  See Francisco, supra.  
Review of the evidence, however, does not support a 
disability rating in excess of 30 percent from August 9, 
1989, to the present.  Specifically, the objective medical 
evidence does not reflect any findings of loss of bone 
substance.  The May 2006 VA examiner specifically found that 
there was no loss of bone substance, and prior medical 
examination reports do not reflect loss of bone substance.  
Thus, a 40 percent disability rating is not warranted for 
impairment of the radius.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5212.  The Board has also considered other relevant 
diagnostic criteria to include range of motion diagnostic 
criteria; however, a disability rating in excess of 30 
percent is not warranted under Diagnostic Codes 5206 and 
5207.  Specifically, under such diagnostic criteria a 40 
percent disability rating is warranted for forearm flexion 
limited to 55 degrees, or extension limited to 100 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.  As 
detailed hereinabove, range of motion findings in multiple 
examination reports conducted from October 1990 through May 
2006 do not support objective findings of forearm flexion 
limited to 55 degrees, or extension limited to 100 degrees, 
even in consideration of pain.  In consideration of 
Diagnostic Code 5213, impairment of supination and pronation, 
a disability rating in excess of 30 percent is not warranted, 
as there have been no objective findings that the hand is 
fixed in supination or hyperpronation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.  Thus, a disability rating in 
excess of 30 percent from August 9, 1989, is not warranted 
for the veteran's right elbow disability.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The objective evidence is 
clear that the veteran's right elbow disability results in 
functional impairment due to pain, weakness, instability, and 
fatigability of movements of the right upper extremity.  The 
Board finds, however, that the 30 percent disability rating 
assigned accounts for such functional loss.  Thus, a 
disability rating for pain, weakness, instability, and 
fatigability is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right elbow disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  The Board acknowledges that his right upper 
extremity disabilities, to include his right elbow 
disability, have moderate limitations on his employment in 
the real estate industry.  The objective evidence reflects 
limitations on his lifting and pushing capabilities, and at 
the September 2001 examination, he voiced problems placing 
his right arm in positions socially, reaching into the back 
seat, picking up suitcases, and carrying signs in the 
performance of his duties.  While such complaints have been 
considered in assigning the 30 percent disability rating, 
VA's General Counsel has noted "mere assertions or evidence 
that a disability interferes with employment" is not enough 
to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  Thus, there is no evidence that his right elbow 
disability by itself has resulted in marked interference with 
earning capacity to warrant extra-schedular consideration.  
Additionally, the record does not reflect frequent periods of 
hospitalization due to his right elbow disability.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's right elbow disability is appropriately 
compensated by the currently assigned schedular rating and 38 
C.F.R. § 3.321 is inapplicable.

IV.  TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. 413, 420 (1999).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Service connection is in effect for the following 
disabilities:  residuals, right elbow, right radius fracture 
with posttraumatic changes (rated 20 percent disabling from 
April 8, 1965 to April 8, 1989, and 30 percent disabling, 
effective April 9, 1989); right shoulder traumatic arthritis 
(rated noncompensably disabling, effective August 9, 1989, 
and 20 percent disabling, effective February 9, 1999); right 
wrist navicular fracture (rated 10 percent disabling, 
effective April 8, 1965); left femur fracture (rated 10 
percent disabling from April 8, 1965); tinnitus (rated 10 
percent disabling from August 9, 1988); left elbow avulsion 
fracture with scar (rated noncompensably disabling from 
August 9, 1989, and 10 percent disabling from April 27, 
2004); scar of ulna associated with right elbow, right radius 
fracture with posttraumatic changes (rated 10 percent 
disabling from May 2, 2006); right ear defective hearing 
(rated noncompensably disabling from April 8, 1965); and, 
osteoarthritis of the left patellofemoral joint associated 
with left femur fracture (rated noncompensably disabling, 
effective February 9, 1999).  Consequently, the veteran's 
service-connected disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
TDIU.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of his service-connected disabilities.  As detailed 
in medical records and statements from the veteran, prior to 
his active service, he was employed in the field of 
construction.  Subsequent to service and as a result of his 
in-service injuries, he was not able to continue in this line 
of work, and became involved in selling real estate.  He 
reported his retirement from such field at the May 2006 VA 
examination.  Prior to May 2006, and since the filing of his 
August 1989 claim for increased disability ratings, the 
evidence of record consistently indicated that he was 
employed as a real estate salesman.  While it is clear that 
he was unable to engage in employment that required heavy or 
repetitive lifting or prolonged standing or sitting, there is 
no indication that over the years he has been unable to 
secure and follow a substantially gainful occupation.  The 
Board acknowledges the April 1991 opinion from Dr. Zaccalini 
which stated that the veteran was unable to use his right 
major arm for any work activities, that he was unable to 
walk, stand or sit for any length of time, and that he was 
totally disabled for work purposes.  While acknowledging that 
his disabilities, to include his right upper extremity 
disabilities, had a definite effect on activities and tasks 
of his employment, the remaining evidence of record is in 
complete contradiction with Dr. Zaccalini's opinion.  The 
September 2001 examiner opined that the veteran has been 
unable to compete in the job market doing heavy, moderate or 
even mildly heavy activities due to pain and disability 
secondary to his right shoulder, elbow, forearm and hand 
limitations, and that such disabilities have limited him to 
sedentary occupations therein noting that he has admirably 
become a successful realtor.  Thus, until his retirement in 
May 2006, the veteran was employed for many years in the real 
estate industry.  In summary, the preponderance of the 
evidence is against a finding that the veteran's service-
connected disabilities preclude employment consistent with 
his education and work history.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to TDIU 
benefits.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to separate disability ratings for tinnitus 
disability is not warranted.  Entitlement to a TDIU is not 
warranted.  To this extent, the appeal is denied.

Entitlement to a disability rating of 30 percent for 
residuals of a fracture of the right radius with post-
traumatic changes of the right elbow from August 9, 1989, is 
warranted.  To this extent, the appeal is granted, subject to 
applicable laws and regulations governing payment of VA 
monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


